            Case 7:18-cv-01813-LSC Document 1 Filed 11/01/18 Page 1 of 5                               FILED
                                                                                              2018 Nov-01 PM 03:59
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION


 Rosie Shepherd,

                          Plaintiff,               Case No.

 v.

 Franklin Collection Service, Inc.,                Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Rosie Shepherd (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Franklin Collection Service, Inc. (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Plaintiff’s Complaint is based on the

Telephone Consumer Protection Act (TCPA), 47 U.S.C. §227 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. This jurisdiction was specifically confirmed to apply to cases

under the TCPA by Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)

       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Alabama and because the occurrences from which Plaintiff’s

claims arise took place and caused Plaintiff to suffer injury in the State of Alabama.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                     1
            Case 7:18-cv-01813-LSC Document 1 Filed 11/01/18 Page 2 of 5



                                             PARTIES

       5.      Plaintiff is a natural person residing in Tuscaloosa, Alabama 35401

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a business entity with headquarters at 2978 West Jackson Street,

Tupelo, Mississippi 38801.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number.

       11.     Plaintiff has only used this phone number as a cellular telephone.

       12.     Beginning in or before July 2017 and continuing through in or around November

2017, Defendant repeatedly called Plaintiff on her cellular telephone in an attempt to contact

Plaintiff’s daughter, Carlova.

       13.     During this time, Defendant contacted Plaintiff using an automated telephone

dialing system and/or pre-recorded voice.

       14.     Plaintiff knew that Defendant’s calls were automated calls as the calls would start

with a pause or delay before being connected with Defendant’s live representatives.

       15.     In or around July 2017, within the first few calls, Plaintiff told Defendant that it

was calling the wrong number and to stop calling.

       16.     Once Defendant was informed that it was calling the wrong number, and that

Plaintiff wanted it to stop calling, its continued calls could have served no lawful purpose.




                                                      2
             Case 7:18-cv-01813-LSC Document 1 Filed 11/01/18 Page 3 of 5



       17.       Plaintiff reiterated her request for calls to cease on numerous subsequent occasions

through November 2017.

       18.       Despite Plaintiff’s clear demands to refrain from contacting her, Defendant

persisted in calling Plaintiff through November 2017.

       19.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

       20.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       21.       Section 227(b)(1)(A)(iii) of the TCPA prohibits placing calls to a cellular telephone

using an automatic telephone dialing system.

       22.       Defendant initiated multiple automated telephone calls to Plaintiff’s cellular

telephone number.

       23.       Defendant initiated these automated calls to Plaintiff using an automatic telephone

dialing system.

       24.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

with a prerecorded or automatically generated voice.

       25.       Defendant’s calls to Plaintiff’s cellular telephone were not made with Plaintiff’s

prior express consent.

       26.       Defendant’s calls to Plaintiff’s cellular telephone were not made for emergency

purposes.

       27.       Defendant’s conduct violated § 227(b)(1)(A)(iii) of the TCPA by placing repeated

calls using an automatic telephone dialing system to Plaintiff’s cellular telephone.

                                                      3
           Case 7:18-cv-01813-LSC Document 1 Filed 11/01/18 Page 4 of 5



        28.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        29.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        30.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

damages.

        Wherefore, Plaintiff, Rosie Shepherd, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                d.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

                e.        Any other relief this Honorable Court deems appropriate.




                                                       4
        Case 7:18-cv-01813-LSC Document 1 Filed 11/01/18 Page 5 of 5



                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Rosie Shepherd, demands a jury trial in this case.

                                                Respectfully submitted,

Dated: 11/1/18                                  By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  5
